10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 1 of 27 Page |D #:272

Angela Swa.n, Esq., SBN 213793

THE LAW OFFICES OF ANGELA SWAN, APC
21 151 South Western Avenue, Suite 177
Torrance, CA 90501

Bus. (310)755-2515

Pax. (310)878-0349

Email: aswan@angelaswanlaw.com

Attomey for ERIC M. MURPHY and GLENDA C. N[URPHY
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNlA
EASTERN I)IVISION-SAN BERNAR])INO

ERIC M. MURPHY, an individual; and
GLENDA C. MURPHY, an individual,

CASE NO.: EDCV19-00636JGB(SPX)
Courtroom: 1
Judge: Hon. Jesus G. Bernal

Plaintiffs,

EXHIBITS IN SUPPORT OF PLAINTIFFS’
EX PARTE APPLICATION FOR
TEMPORARY RESTRAINING ORDER,
AND TEIV[PORARY AND PERMANENT
IN.]UNCTIVE RELIEF

VS.

)

)

)

)

)

)

)

)

)
U.S. BANK NATIONAL )
ASSOCIATION, AS TRUSTEE FOR )
MASTR ADJUSTABLE RATE 1
MORTGAGES TRUST 2007_1, )
MORTGAGE PASS-THROUGH )
CERTIFICATES, SERIES 2007-13 )
FIDELITY NATIONAL TITLE >
COMPANY; MEGA CAPITA_L )
FUNDlNG, INC.; POWER DEFAULT )
SERVICES, INC.; OCWEN LOAN )
SERVICING, LLC; MORTGAGE 1
ELECTRONIC REGISTRATION )
SYSTEMS, INC.; WESTERN )
PROGRESSIVE, LLC; and DOES 1 )
THROUGH 10, INCLUSIVE, §
)

)

[vOLUME 1 0F 2]

Defenda;nts.

 

 

 

EXHIBITS IN SUPPORT OF PLA[NTI_FFS’
EX PARTE APPLICATION
1

 

 

_Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 2 of 27 Page |D #:273

 

Page 3 of 27 PaQ€ 'D #1274

   
 

CaSPeE§H@Jd\lCDBGGGeYG§W U§éii,vment ‘

“-__.______`_
AND `vVi'iEi\i PECOHDED lViAlL `l'l:

 

 

 

 

i

i\iAi\/PE

 

9
RECORDED IN THE

E;i'_':r.‘ end (_i.:iiii:s_i i.iui.`yr.j OFFICIAL RECORDS OF

STREET 9965 Mckinley street

B:SG:OO:PM-
ir

\\ SBN BEMARDINO COUNTY
§§ nconese R§Cg liasz
CH-Y Rencho Cucamonge RDER
_ O`] STATE CA_ 0<:"‘~;/1'?!21.994
§§ Zii= §_ 91730
"\i

 

 

- ---_._._.__. _.

QUlTCLAH\/l DEED The undersigned Grantorlsi deciareisi that the DOCUMENTARY

' TRANSFER TAX lS: 5 O0.00 County. 3 OO\.OO
ASSESSOR`S PARCEL NO: 0209-XXX-XX-XXXX computed on the full value of the interest '
_______---____________ ___

Conveyed, or

Ti'l`LE ORDER NO: 4935492 computed on the full value less the value of liens or
encumbrances rema'

ining thereon at the time cf sale

ESCROW NO: 53 OR transfer is exempt from tax for -thelfoliowing reason:
FOF? A \/ALUABLE CONSlDERATiON, receipt of which is hereby acknowledged

Rodgner Thomee end Barbere Thomee,\ Huebend end wife end Cai:ol A. 'Cer."cer.i an unmarried
women,~ all as joint tennente ‘

hereby F?EMlSES, RELEASES and OUiTCLAll\/iS to: 7
Eric M. Murphy end Glende C. Murphy, husband and wife as joint tenants

eli right titie‘ and interest in and to that real property situated in the CitY 05 Rancho Cucmnga

B d‘ maine C’F Cl’fv or unincorporated areai
.County @f Sen verner inc

/ i ./§;I»¢ @¢?2?7~’5/;2 ~.§?

Dated 10-5-94 .

STA-TE Ol: CALIFORN|A i55
COUNTY OF SP.N BERNARDINO i

On@§ii ia,`i@ before me Mui)uw 1_ \~Sueie»¢
personally appeared i-=.'@F»"§N'EW "i"`i'l© 1443 ,
~‘F'AFEPW Tiié>M+-§ A~MD C»ZA?YOL- é. C`AP?TE‘r="'-
personally known tc me io roved to me on the

basis Q'r” satisfacth evidencel to be the
person(si whose namelsi rare sunscril:)ed to the
within instrumentf end acknowledged to me that

/they executed the same in hrsr‘i-rer/their
authorized capacityliesi and that by hiei<h-ev/their
signetureisi on the instrument the perm or the

entity upon behalf of which the per_s_onjsl acted
executed the instrument

WlTNESS my hand and otficiai seal.
Signeture l'i`his area for official notary seall

MA|L TA>< l wm students is mental 18qu
STATEMENTS To;

 

NANIE ADDF<’ESS ClTY. STATE <°.~i ZIF
==si:a~sz \z-eg Ti'llS FOFii\/l FUFiNlSi~lED CCUHTESY OF OHANGE CGAST Tl`i`LE COP\/il~`-’ANIES

T , _-_--_1___________,,__,~ ___ __-_-_._______.__ _____. "‘*`--____,_____`___ _._g_.,__o_

,State of Celifornia, described a*s: '

`Cese 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 4 of 27 Page |D #:275

 

?§WI’%

42

/W%y/W?»~ %Zr§f’

- Fi|eo| 04/19/19
Case 5219-0§5@@§€§§ng|?E$ Document 23 1

;Page
repair `

 

 

 

 

 

 

 

 

 

 

5 of 27 Page |D #:276

 

aroeeirr democrat riri.e 1 :: g a "' "` l
jj ~é‘;ié@` :DGC‘ ":\"i §
Wlier: rccorded, mail to: 2 MS S §§ 7 GiMS g
$ l94423333
LoNG BEACH BANK, r.S.B. 3 PCOH 3 NO .=EE ggcoeo@ re THE
972 down AND counter itvo ierrrctiu:. elections or
oRANGE, cA 92663 film-ii QSI.F£E gm BERNARDINO comm
l ‘i aaron J uaCKZim
LoAN No. 0102312-606 5 SW " j REcoRDER
dcari?/i@gé
5 : - - ~
~E;- Lj SE,BOEOO-PM

 

 

i
l

need or TRUS'ii§

THIS DEED OF TRUST ("Sccuiii.y Instrumcnt") is made on Octobcr ’ 5
ERIC M M'URPHY and C-LENDA C MURPHY, iiiUSBAND AND Wl[FE-;AS JOI

("Borrowcr"). Tlie trustee is I.ONG BEACH BANK, F.S.E.

("Trust€c"}. Tho beneficiary is LONG BEACH BANK, F.S.Bi

which is organized and existing under the laws cf thc limited States crc

1 America
address is 972 TOWN AND COUNTRY ROAD ORANGE, CA 92668

("l_.ender"i). Bon‘c
Onc Hundrcd T‘wcnty Thousarid and rio/100 ‘

‘iDollars
This debt is evidenced by Borrowcr’s note dated the same date as this Se§ilu!ityln
monthly payments, with thc full debt, if not paid earlicr, due and payable on Biovcrnbe

ll'his Security instrument secures to lender: (a) tile repayment of the debt evidenced by the

extensions and modifications of the Notc; (b) the payment of all other sums, width into

protect the security of this Security lnstrumcnt; and (c) ilic performance of Bo:~i-owcr’s
Sccurity Instrurncrit and the Note. For this purpose, Borrower irrevocably grants mild ccnv
salc, the following described property located in SAN BERNARDINO l
i..OT 18 OF TRACT NO. 9035 lN THE CITY OF RANCHO CUCAMONGF\..E, AS PE
BOOK 129 PAGES 87 THROUGH 89 lNCLUSIVE OF MAPS, IN THE OFliICE OF
RECORDER OF SAID COUNTY.

Wllich_has the address of 9965 MCKINLEY STREET
Califomia 91730
CALIFDRN!A\Single FamilV-FNMA/FHLMC UN|FOHM

` .l S"' E.
Q_EH{CN lsdnsl.ol;\l F;;l;lhol'lr iiRlT Form 3005 S!SD

Amande iB
vMP MonTGAGE FUHMS ~ 18001521-7251 ini:iais:

clauson opa/wi 6 C M

mario cut
izip code ("Properiy Adrli:;ess");

, 1994-
\IT TENANTS

. lilc master is

l
, and whose
wet owes l.ender the principal surn.of

(U.S. s izo,ooo.oo ).
itrument ("Notc”), which provides for
r 1 4 .
Note, with intercst, and all renewals,
rest, advanced under paragraph 7 to
covenants and agreements under this
cys to Trustee, in trust, with power of
County, California:

R M`AP RECORDED IN
THE COUNTY

ZAMONGA

iM

[S!rect, City].

MWWWH

 

 

` : 77
Case 5'19-CV-00636-.]GB-SP Document 23-1 Fl|ed 04/19/19'; Page 6 of 27 Page |D # 2

TOGETHER Wl'l`il all the improvements now o
fixtures now or hereafter a part of the prcperty.
Instrument. All of the foregoing is referred to in this

l. Payment of Prineipal and Interest; Prepayment
principal of and interest on the debt evidenced by the Notc an

2. Funds for 'l`axcs and insurance Subject to applicable law
Lender on the day monthly payments are due under the Note, until the
and assessments which may attain priority over this Security
or ground rents on the Property, ii` any; (c) yearly hazard or
if any; (e) yearly mortgage insurance premiums, if any;
the provisions of paragraph 8, in lieu of the payment of
lender may, at any time, collect and hold Fuuds in `
related mortgage loan may require for Bozrower’s csc
l974 as amended from time to time,_lZ U.S.C. Secti
sets a lesser amount. If so, lender may,
lender may estimate the amount of Fuuds due on the basis of current d
Escrow Items or otherwise iu accordance with applicable law.

The Funds shall be held in an in
(including Lender, if lender is such ani
Escrow Items. Lender may not charge Borrewer
verifying the Escrow ltcms, unless Lender pays
a charge. However, Lencler may require Borro

applicable law requires interest to be paid,

are pledged as additional security for
if the Funds held by Leuder exceed

for the excess Funds in accordance with
time is not sufficient to pay the Escrow Items when due, l.ender may so notify Bon
shall pay to Lender the amount necessary to make up the cleftcienc
twelve monthly payments, at Leuder’s sole discretion il

Upon payment in full of all sums sec
l:"unds held by lender. if, under paragraph
of the Property, shall apply any Funds held by lender at the time or' acquisition
this Security lnstrument.

3. Application of Payruents. Unless applicable law provides otherwise, all
l and 2 shall be applied: first, to any prepayment charges due under
third, to interest due; fourth,

Liens. Borrower shall pay all taxes, assessments

to the person owed payment. Borrower shall promptly furnish to Lende
if Borrower makes these payments directly,

Borrower shall
writing to the
by, or defends against enforcement of the
enforcement of the lien; or (c) secures from
this Sccurity lnstrumcnt.
this Security Instrument,

more of the actions set forth above within 10 days of the giving

promptly discharge any

if l_ender determines that any part of

of notice.

linen No. llllll£$llZ-‘Slld

Q~BH{CA) lsaoal.ci sees 2 al s

wave ames

§
r hereafter erected on the property
Ail replacements and additions sl
Seeurity Instrument as the‘"Eroperty.

demands, subject th any c

venanrs for national use ard non-uniform covenants with limited
rument covering realiproperty.

row account under the fedeiral Real
on 2601 er seq. ("RESPA"}`,§ unless
at any time, collect and hold Funds in an arno

-i
stitution whose deposits are insured by la federc
nstitution) or in any Federal i-lome Loan i`anl<. Le

ured by this Security lnstrument, Lender shall
21, lender shall acquire or sell the Pror?i~

vr- t-

§§ed£@@$d

and all easements appurtenances and
tall also be covered by this Security
ll

onveyed and has the right to grant and
of record. Borrowet‘ warrants and will
r cumbrances of record

and Late Charges.`i Borrower shall promptly pay when due the
d any prepayment ai't;d late charges due under the Note.

or to a writ:ten wai
Note is paid in full
instrument as alien on the onperty; (b) yearly leasehold payments
property insurance premiums;
and (i) any sums payabli: by Bon'ower to Lender, in accordance with
mortgage insurance premiums Tliese items are called “Escrow Items."
an arnount‘not to exceed t":ie maximum amount a lender for a federally

rcr by Lender, Borrower shall pay to
a sum ("Fuuds“) for: (a} yearly taxes

(d) yearly flood insurance pren'tiums,

Estate Settlcment Procedures Act of
another law that applies to the Funds
int not to exceed the lesser amount.

ata and reasonable estimates of expenditures of future

11 agency, instrumentality, or entity
nder shall apply the ands to pay the

for holding and applying the Fun=;"l_s, annually analyzing the escrow account, or
Borrower interest on the Funds and applies
wer to pay a one-time charge for an|indeper.dent real estate tax reporting service
an, unless applicable law provides otherwise
Lender shall not be required to pay Bot'%‘ower
Borrower and Lender may agree in writing, however, that interest shall be paid on the Fu

the Funds, showing credits and debits t=.;i the Pu

ble law permits Lender to make such

:. Unless an agreement is made or
any interest or earnings on the Funds.
nds. Lender shall give to Borrower,
ads and the purpose for which each

all crime secured by this Security lustrurnent.
the amounts permitted to be held by appl;?i:able lai

the requirements of applicable law. if theiiamount
"pwer in
y. Borrower shall make up the deficiency in no more than

v, Lender shall account to Borrower
of the ands held by Lender at any
writing, and, in such case Borrower

promptly refund to Borrower any

rty, Leader, prior to the acquisition or sale

or:sale as
l

a credit against the sums secured by

pay;ments received by Lender under paragraphs
the Note; secu`nd, to
to principal due; and last, to any late charges due undeai the No e.

, charges, fines and imp
priority over this Security lnstrument, and leasehold payments ci‘ ground rents, if any. Borrower shall pay
in the manner provided in paragraph 2, or if not paid in that manner, Borrc
r all notices cf amon
Borrower shall promptly furnish to bender receipts evidencing the payments

lien which has priority over this Security lnstru:nent unless Borrower: {a) agrees in
payment of the_obligation secured by the lien in a manner acceptable id Lende:

ounts payable under paragraph 2;
Jsiticns attributable to the Property
wet shall pay them on time directly

its to be paid under this paragraph

; (b) contests in good faith the lien

lien in, legal proceedings which in did lende"s opinion operate to prevent the
the holder of the lien an agreement satisfactory

to lender subordinating the lien to

the Propetty is subject to a lien which may attain priority over

Lender may give Borrower a notice identifying the lien. Burrower

shall satisfy the lien or take one`cr

cwa

 

Fcrm 300 90
lnitz'a{sz

F‘ags 3 of 6
CALDGTR affiqu

§drdi?;dhdd

5. Haaard or Property insurance Borrower shall keep the improventisnts no existing or hereafter erected on the
Property insured against loss by Ere, hazards included within the term "eatenti:ed cov age" and any other hazards, including
floods or tlooding, for which lender requires insurance`. Tl:ds insurance shall li-=l mainta_ned in the amounts and for the periods
that I..ender requires. rl`he insurance carrier providing the insurance shall be chosen by Borrower subject to Lender’s approval

which shall not he unreasonably withheld. If Borrower fails to maintain coverage described above, Lender may, at lender’s
option, obtain coverage to protect Lender's rights in the Pr

operty in accordance with par' graph 7. -

A]l insurance policies and renewals shall be acceptable to l_ender and sh.alll inclu e a standard mortgage clause bender
, Borrov=}ter shall promptly give to Lender all receipts of
, rrower shall give prompt not ce to the insurance carrier and l_ender,

 

Unless Lender and Borrower otherwise agree in writing,' insurance proceedi shall b
Property damaged if the restoration or repair is economically

repair is not economically feasible or l.ender’s security wool
secured by this Security lustrument, whether or not then
Property, or does not answer within 30 days a notice

e applied to restoration or repair of the
feasible and Lender’s secu fty is not lessened lf the restoration or
d be lessened, the insuran proceeds shall be applied to the sums
due, with any excesslpaid t Borrower. lf Borrowcr abandons the

from Lender that the insur:ance c 'cr has offered to settle a claim, then
Lender may collect the insurance proceedsl Lcnder may use the proceeds to repair o restore the Property or to pay sums

secured by this Seeurity Instrurnent, whether or not then due. Tho 30~day period will beg‘ when the notice is given.

_ Unless Lender and Bon'ower otherwise agree in writing, any applicatiorl§of pro cds to principal shall not extend or
postpone the due date of the monthly payments or c ange the amount of the payments lf

referred to in paragraphs l antl: 2
under paragra ght to any insuranc.. policies and proceeds resulting from

ph 21 the Property is acquired by Lender, Borrower’s ri _
damage to the Property prior to the acquisition shall pass to lender co the extent of the sums secured by this Security lnstrurnent

immediately prior to the acquisition,
6. Ocoupancy, Preservation, Maintenance and Protem'on of the Property;- Bor'ro.
Borrowcr shall occupy, establish, and use the Property as Borrower’s principal residence rithi_n sixty days after the execution of
this Security Instrurnent and shall continue to occupy the Property as Bon'ower’s principal residence for at least one year after
, der otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless

ower’s control. Borrovtfer shall not destroy, damage or impair the
Property, allow the Property to deteriorate, or commit waste on the Property. fierrower shall be in default if any forfeiture
action or proceeding whether civil or criminal, is begun that in Lender‘s good fifth judgment could result in forfeiture of the
Property or otherwise materially impair the lien created by this Security lnstrumerl or lender’s security interest Borrower may
cure such a default and rehistate, as provided in paragraph IS, by causing the actic__h or proceeding to be dismissed with a ruling
that. in Lender’s good faith detenoination, precludes forfeiture of the Borroweils interest in the Property or other material
impairment of the lien created

by this Security lnstrumeut: or Lender's security ipterest. Borrower shall also be in default if
Borrower, during the loan application process, gave materially false or inaccurate information or statements to Lender (or failed
to provide Lender with any material information

) in connection with the loan evidenced by the Note, including, but`not limited
to, representations concerning Borrower’s occupancy of the Property as a principal-residence lf this Seourity instrument is on a
leasehold, Borrower shall comply with all the '

provisions of the lease. lt Borirtiver acruires fee title to the Pr-operty, thc
leasehold and the fee title shall not merge unless Lender agrees to the merger in writing

ts in the Property. lf lioi~.rower fails to perform the co
t there is a legal proceeding that may significantly affect i.ende
proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or re
pay for Whatever is necessary to protect the value of the Property and l_ender's rights in

include paying any sums secured by a lien which has priority over this Secur_:ty lustr

reasonable attorneys’ fees and entering on the Property to make repairs. Although llender ir
7, Lender does not have to do so. '

er’s Loan Application;\Leaseholds.

venants and agreements contained in
"s rights in the Property {such as a
gulations), then Lcnder may do and
the Property, Lender’s actions may
nnent, appearing in court, paying
lay take action under this paragraph

debt of Borrower secured by this
mounts shall bear interest from the
m Lender to Borrower requesting

l a,age insurance as a condition rif making the loan secured by this Sccurity
ust:rument, Botrowcr shal' ' '

_ `nsurance in effect lf, for any reason, the
mortgage insurance coverage required by lender lapses or ceases to be in effect, Bct:rrower .hall pay the premiums required to

obtain coverage substantially equivalent to the mortgage insurance previously in effoi:t, at a :ost substantially equivalent to the
cost to Borrower of the m mate`imortgage insurer approved by l.ender._lf

substantially equivalent mortg ' `_ lender each month a sum equal to
one-twelfth of the yearly mo when lite insurance coverage lapsed or ceased to

beineffect. Lender will ace ein lieu of mortgage insurance Loss reserve
Loan N _ 0-02 - ii Flrm 300
®@®--EHWA) ls¢ca).m g l 312-606 ii

lntnae¢U%»

 

HCaSe 5:19-CV-00636-.]GB-SP Document23-1 Filed O4/19/19.l Pag 80f 27 Page|D #:279

§§”d£dfi§d

payments may no longer be requiredl at the option of l,ender, if mortgage insurance cove age (in the amount and for the period
that Lender requires} provided by an insurer approved by Lender again becomes _avallabl and ls obtained. Borrower shall pay
the premiums required to maintain mortgage insurance iii effect, or to provide a loss rese e, until the requirement for mortgage
insurance ends in accordance with any written agreement between Borrower and lender or applicable law.
9. lnspection. l.ender or its agent may make reasonable entries upon and ihspectio s of the Property. Lender shall give
Borrower notice at the time of or prior to an inspection specifying reasonable cans-ai for the inspection

l=fl. Condemnation. The proceeds of any award or claim for darnages, direct or

_ l nsequential, in connection with any
condemnation or other taking of any part of the Property, or for conveyance in lieu of c ndemnation, are hereby assigned and
shall be paid to Lender. 5

ln the event of a total taking of the Properry, the proceeds shall be applied to:jthe su secured by this Security instrument1
whether or not then due, with any excess paid to Borrower. ln the event of a piii'tial taking of the Property in which the fair
market value of the Property immediately before the taking is equal to or greater"' than the amount of the sums secured by this
Sccurity Instrument immediately before the taking, unless lBOrrowcr and lender o'f erwise agree in writing, the sums secured by
this Security Instrument shall be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total
amount of the sums secured immediately before the taking, divided by (b) the fai.ir market value of the Property immediately
before the taking Any balance shall be paid to Borrower. ln the event of a patitial taking of the Properry in which the fair
market value of the l’roperty immediately before the taking is less than the amoo::it of the

_ _` sums secured immediately before the
taking, unless Borrower and lender otherwise agree in writing or unless applicable law rtherwise provides, the proceeds shall

be applied to the sums secured by this Security Instrument whether or not the sumlii are then due.

lf' the Property is abandoned by Borrower, or ifx after notice by lender to herrower that the condemnor offers to make an
award or settle a claim for damages, Bonower fails to respond to Lender Wifhiiii 30 days after the date the notice is given,

Lender is authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property or to the sums
secured by this Security lnstrument, whether or not then due. ' `

Unless Lender and Borrower otherwise agree in writing, any application icf proc
posmone the due date of the monthly payments referred to in paragraphs l and 2 cit change the amount of such payments.

ll. Borrower Not Released; Forbearance By lender Not a 'Waiver. Eatet:ision of the time for payment or modiication
of amortization of the sums secured by this Security lnstrument granted by Lende.':§ to any uccessor in interest of Borrowcr shall
not operate to release the liability of the original Borrower or Borrower’s successors in interest. Lender shall not be required to
commence proceedings against any successor in interest or refuse to extend time for payn_ent or otherwise modify amortization
of the sums secured by this Security Instrument by reason of any demand inside by .he original Borrower or Borrower’s
successors in interest. Any forbearance by Lender in exercising any right or rer.nedy shall not be a waiver of or preclude the
exercise of any right or remedy. l

lZ. Successors and Assigns Bound; .`loint and Several Liahiiity; Co-signer . 'Ihe covenants and agreements of this
Sccurity lnstrurnent shall bind and benefit the successors and assigns of Lender and B:)rrower, subject to the provisions `of
paragraph l7. Borrower’s covenants and agreements shall be joint and several Any Borrower who co-signs this Security
lnstrument but does not execute the Note: (a) is ito-signing this Security lnstruxitent only to mortgage, grant and convey that
Boirower's interest in the Property under the terms of this Security lnstrument; ijo) is no personally obligated to pay the sums
secured by this Security instrument and (c) agrees that I_.ender and any other Bor:r:ovver may agree to extend1 modiiby, forbear or
make any accommodations with regard to the terms of this Secur'ny lustrument or ihe Note without that Borrower’s consent.

ld. Loan Charges. lf the loan secured by this Security instrument is subje`it to a law which sets maximum loan charges,
and that law is finally interpreted so that the interest or other loan charges collected or o be collected in connection with the
low exceed the permitted limits, then: {a) any such loan charge shall be reduced §by the ount necessary to reduce the charge
to the permitted limit; and (b) any sums already collected from Borrower which:;exceede permitted limits will be refundedto
Borrower. Lender may choose to make this refund by reducing the principal hwed wider the Note or by making a direct
payment to Borrower. If a refund reduces principal, the reduction will be treated is a partial prepayment without any
prepayment charge under the Note. :§

ld. Notices. Any notice to Borrower provided for in this Securiry lnstrumedt shall l e given by delivering it or by mailing
it by first class mail unless applicable last1 requires use of another method. 'l`he npdes shall be directed to the Property Address
or any other address Borrower designates by notice to Lender. Any notice tc'§l.ender shall be given by first class mail t_o
Lender’s address stated herein or any other address lender designates by notice`§to Bonower. Any notice provided for in tins
Securlty lnstrutnent shall he deemed to have been given to Borrower or Lender wden gives as provided in this paragraph

lS. Governing Lavv; Severability. This Security instrument shall be govemed by federal law and the law of the
jurisdiction in which the Property is located. In the event that any provision or j"clause of this Secmity lnstrument or the Note
conflicts with applicable law, such conflict shall not affect other provisions of this Security lnstrurnent or the Note which can be
given effect without the conflicting provision To this end the provisions of this§Securitj lnstrurnent and the Note are declared
to be severable. ‘i

ld. Borrower’s Copy. Borrower shall be given one conformed copy of the `ti~lote and of this Security lnstrurnent.

team Ns. closets-sits term aec angry
@®-eatca) tanner page t a s 1

 
 

eeds to principal shall not extend-or

 

lnlt|als:
carbon pps/eo GCM

.,`_

 

Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed O4/19/19l Pa e9 of 2

 

_ 17. Tran.=;_fer of the Property or a Berter"icial interest in Borrower. lf all br any art of the
is sold or transrerred (or if a beneficial interest in Borro

lenders prior written consent, Lender may, at its option, require hhrnediate

 

7 Page lD #:230
§§“§23@33 -

Property or any interest in it

war is sold or transferrol and B rrower is not a natural perscn) without

_ _ _ paytne t in full of all sums secured by this
Secunty lustrument. liowever, this option shall not be exercised by Lender if eat-:=

_ .rcise is rohibited
ol" this Security lnstrunient. l
e of accelet"ation.
less an 30 days from the date the notice is delivered or mailed within which Borro
Security lustr‘urncnt. If Borrower fails to pay these sums p
pertained by this Security Instrument without further notice or demand on Borrotiier.
13. Borrower’s Right to Reinstata. li Borrower meets certain conditions, E
enforcement of this Security lnstrument discontinued at any time prior to the e'arlier o
applicable law may specify for reinstatement) before sale of the Property pursuant t
Security lnstrurnent; or (b} entry of a judgment enforcing this Security lnstrumeni. 'l'hosc
lender all sums which then would be due under this Security Instru:nent and tli'e Note las
. cures any default of any other covenants or agreement
including, but not limited to, reasonable attorneys’ fees; and (ti) takes such acti»`ln as
that the lien of this Security lnstrument, Lcnder’s rights in the Property and Botlower‘s
this Security Instrument shall continue unchanged Upon reinstatement by Borrow
_ obligations secured hereby shall remain fully effective as if no acceleration had ticcun'ed
not apply in the case of acceleration under paragraph 17 .
19. Sale ol’ Note; Change oi` Loan Servicer. 'l`he Note or a partial interest in c Note
lnstturncnt) may be sold one or more times without prior notice to Borrower

as the "Loan Servider") that collects monthly payments due under the Note and this Secur

  
  
  
   

e notice

   
   
 
     

der may

by federal law as of the date

shall provide aj period of not

_ _` er must pay all sums secured by this
nor to the expiration of this p iod, l_.ender may invoke any remedies

rrower shall have the right .to have
: (a) 5 days (or such other period as
any power of sale contained in this
conditions are that Borrower: (a) pays
ii if no acceleration had occurred; (b)
s; (c) pays all expenses incurred in enforcing this Security histrurnent,

reasonably require to assure

obligation to pay the sums secured by
r, this Security lnstrurnent and the
l-iowever, this right to reinstate shall

(togethcr with this Security

. A salle may esult in a change in the entity (lcnown
ty lnstrument. There also may be one
f the Loan Servicer, Borrower will be
w. 't"he notice will state the name and

. _ '_: . 'lhe notice will also contain any other
mformation required by applicable law. ' `

20. Hazardous Substances. Borrower shall not cause or permit the prese;t`;:tce, us
Hazardous Substances on or in the Property. Borrower shall not do, nor allow anyo e
Property that is tn violation cf any Environrnental Law. The preceding two sentences s

storage on the Property of small quantities of Hazardous Substances that are generally recognized
residential uses and to maintenance of the Property. `

Borrower shall promptly give lender written notice of any investigation cl:airn, de

, disposal, storage, or release of any
else to do, anything affecting the
not apply to the presence, use1 or

to be appropriate to normal

mand, lawsuit or other action by any

governmental or regulatory agency or private party involving the Property and any I-lazardous Substance or Environmental l_aw
of

which Borrower has actual knowledge ll Borrower learns, or is notified by any gove;
any removal or other remediation of any Hazardous Substance affecting the Prope:r:t'y is ne
all necessary remedial actions in accordance with Envirotuncntal Law. 1
As used in this paragraph Ztl, "Hazardous Substances" are those suhstance:a` defined as toxic
Enviromnental l.aw and the following substances: gasoline, kerosene, other flammablt
pesticides and herbicidcs, volatile solvents, materials containing asbestos or formaldehyde,

this paragraph 20, ”Enviromnental Law" means federal laws and laws of the jt-;_l'iscliction where
relate to health, safety or environmental protection. -*

mental or regulatory authority, that
,essary, Borrower shall promptly take

or hazardous substances by

- or toxic petroleum prcducts, torr_ic
and radioactive materials As used 1n

the Property is located that

NON-UNIFOB.M COVENANTS. Borrower and Lender further covenant and;agree a. follows:

Zl. Accele:'ation; Remediec. Lender shall give notice to Borrower' prior to accele

ration following Borrcwer"s breach

oil any covenant cr agreement in this Security histrurnent (but not prior to acceleration under paragraph 17 unless
applicable law provides otherwise}. 'l‘he notice shall specify: (a) the default; fbi the action required to cure the '*‘“F

..... ...... ...ciault; tel

a dete, not less than 36 days front the date the notice is given to Bor'rower, lay which the default must be cured; and {d)

that failure to cure the default on or before

the date specified in the notice may result in acceleration of the sums secured

by this Secur'it_v lustrument and sale ol‘ the Property. The notice shall furthers inform Borrower oi' the right to reinstate
after acceleration hud the right to bring a court action to assert the non~erti'._itencc ol` a default or any other defense of
horrower to acceleration and saleo If the default is not cured on or before thill date specified in the notice, Lender, at its
opticn, may require immediate payment in lull ol` all Sums secured by this Stt:ut'ity Instrument without further demand
and may invoke the power of sale and any other remedies permitted lay applicable la . Lender shall be entitled to collect
all expenses incurred in pursuing the remedies provided in this paragraph Zli inclu ‘ g, but not limited to, reasonable

 

attorneys’ lees and costs of title evidence
ll l_.ender invokes the power of sale, Lender shall execute or cause

'il;rustee o execute a written notice of the

occurrence of an event of default and of Lencler’s election to cause the Properi.jr to be old. Trustee shall cause this notice
to lie recorded in each county in which any part of the Property is located. lender r Trustee shall mail copis of the
notice as prescribed by applicable law to Borrower and to the other persons prescribed by applicable law. Trustee shall
give public notice of sale to the persons and in the manner prescribed by a.pplicab e law. Al`ter the time required by
applicable law, Trustee, without demand on Borrower, shall sell tile Proparty;at pub ic auction to the highest bidder at

the time and place and under the terms dwignated in the notice of sale in one §or mo

parcels and in any order 'l‘rustee

determines Trustee may postpone sale of all or any parcel of the Property by public a ouncernent at the time and place
of any previously scheduled sale. lender or its designee riley purchase the Proper'ty at ny sale.

'l‘rustee shall deliver to the purchaser Trustce’s deed conveying the Pro`perty 'thout any covenant or warranty,
expressed or implied The recitals in the Trustee’s deed shall be prima facie evidence i` the truth ol` the statements made

titan Na. arosets.soel
@@&b-EH{CN tsaoa:.ot saga s sr s

catoo'rs mason

Form SDWS%
lnltla|s: V

______

QCa/\,

Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19‘; Pag

therein 'l`rustee shall apply the proceeds of the sale in
not limited to, reasonable "l`r'ustee’s and attorneys’ fees
excess to the person or persons legally entitled to it.

22. Reconveyance. Upon payment of all

reconvey the Property and shall surrender this
lnstmrnent to Trustee.

person or
Property,
permitted under applicabl

23. Snbstitnte 'l‘wstee. Lender, at its option, may

hereunder by an instrument executed and
which the Propert§_z is locat

and page where
the Property, the successor trustee shall succeed to
applicable law. `

24. Request for Notlces. Borrower requests that copies of the notices
which is the Property Address.
25v Statement of Obligation l<"ee. Lender may collect a fee not to exceed the
furnishing the statement of obligation as provided by Section 2943 of the Civil C'ude of
. 26. Riders to this Security lustruinent. It" one or rnore riders are
Security Instrunient, the covenants and agreements of e
the covenants and agreements of this
lCheck applicable box(cs)]

i__il Adjnstable Rate Rider
Graduated Payrnent Rider

§ salmon aider

V.A. Rid€r

the following order:l(a) to

from time to time

ed. 'l`he instrument

the title, powers and

il
i:i Condoininium Rider
Planned Unit Developrnent Rider

§ Rate Irnprovernent Rider

Other(s} [specifyj

l
j
l

BY SIGNING BELOW, Borrower accepts and agrees to the
in any rider(s) executed by Borrower and recorded with it.

 

 

; (l)) to all mims secured by

appoint a sue
acknowledged by .Lender and recorded in the office of the Recorder of the county in

` of the original Len
address u`f the successor trustee.
dr.ities con
stee shall govern to the exclusion of
of default

executed by Bo

ach such rider shall be incorporat§d into and shall amend
Security instrument as it` the rider(s) were a part of

terms and covenants cor

e 10 of 27 Page |D #:281 l

§§”d£§ddd »

ll expenses oi° the sele, including but
this Security lostrument; and (c) any

E

y this Securi‘jj' lnsttnnrent, Lender shall request Trustee_to
ment and all notes evidencing debt secured by this Secur:ty

n or persons legally entitled to i_t. Such
or persons a fee for reconveyrng the

services rendered and the charging of the fee is

cessor trustee to any Trustee appointed

der, 'l`rnstee and Borrower, the book
Without conveyance of
ferrcd upon the Trustee herein and by
all other provisions for substitution

and sale be sent to Borrower’s address

maximum amount
California. ,
rrower and recorded together with this

and supplement
n's Securlty lnstrurnent.

permitted by law for

:l 1-4 Family Rider
Biweekly Payrnent Rider
Second l-lome Rider

ELT“

tained in this Security Instrument and

 

 

Witriesses: ‘ ?/)7
0 `___'__m M {sear)
ERIC M W:=RPHY 'Borrower
“_~ cease v
______“; "*"' . el . (seal}
erosion C liaUnPrrr l/ 67 amos
_\(Seal) (seai)
State of Cnlil`ornia _Bcnow:r , damme
County of §§ $Nir€,_ SS‘ '
;:/
On /O"`§" ?L/ before me, C'_§" }`Né><

§EEC M.l’llwel\\/ s éaesl;

(or proved to me on the basis of satisfacto "'
l ry ev -. nce) to be the erso
instrurn and acknowledged to me that he/sh~'@ p

his/he l ei signatur on the instrument the petso
instrument.

WlTNESS rn_v hand and official seal.

‘ hosi-

 

`_*'_-r-;,~=-__,,£

Fage 6 of Et

Wtan s luis%dl
®§~EH(CN :9403:_ TARY PUBL£C -
CALDDTlG (?psf§{)

 

lay CemUY;es Jei. EO, 1998 y
_V_WV_`\F`WW

.-.___

 

,a C_ mildred -

.~ cuted the same in his/her=“@
@or the entity upon behalf of Whic

  

guam N@. siozsla~sos 3

personally appeared

7 , personally known to roe
_ s/‘¢subscribe to the within
thorized cap `t 1® and that by
1 the perso acted, executed the

 
   
 

ll

 

(Seal)

Form 3065 QISD

 

Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 j Page 11 of 27 Page |D #:282

Loarn No. Ullli'.'illZ-'t’i(ld

9§_§23@3@

ADFUSTABFLE RATE lllDE"R

(LHBOR index - Rate Caps}

rats Aorus'rast_a ante arena 15 made mrs ss-l
1994 and is incorporated into and shall be deemed to amend and snpple
or Seeurity Deed (the "Security lnstrunient") of the same date given by tie under
Borrower’ s Atljnstabie Rate Note (the "Note") to:

LONG BEACH BANK, F. S. B.. §
(the"Lender") of the same date and covering the property described m the S€;ponty Instrtnnent and located at:

sess element s'rnr,nr §§
almond encamronoa, ea
[Fropetty Addtess]

THE NOTE CDNTAlNS PRDVlSlGNS M_LOWll\lG FOR CHA§HGES i\l THE lNTEREST RATE
AND Ti'iE MGNTHLY PAYMENT, THE NOTE l..lNilTS THE;§AMOU§NT THE BORBDWER'S
lNTEREST RATE CAN CHANGE AT AN‘{ GNE TlNlE Ai‘\l.§ Tl-lE MAXIMUNI RATE THE
BURHOWER MUST FAY.

day of Oetol*,er ,
ment the Mortgage, Deed of 'l`rust
signed (the "Borrower")`to secure

9l734]

i
,| s

ADDITIONAL CO`VENANTS. ln addition to the covenants and agreements made in the Secnrity Instrnrnent,
Borrower and Lender rurther covenant and agree as iollows: ` v

A. MEREST RATE AND MONTBLY PAYMENT CHANGES
The Note provides for an initial interest rate of 6.990 7 %. ’I'he Noie provides for changes in the
interest rate and the monthly payments as follows: l §

4. MREST RATE AND MONTHLY PAYMEN’I‘ CHANGES l
(A) Change Dates "_
The interest rate I will pajr may change on the first day of ill/lay , 1995 , and on

that day every sixth month thereafter. Each date on which my interest tate ;;ould change is called a “Change Date."

(B) The index
Beginning with the first Change Date, my interest rate will be based on an Inde::. The "Index" is the§ average of
interbanlt offered rates for sia-month U. S. dollar-denominated deposits in the Lon ion market ("LlBOR"), as published
in ‘I'f'ie Wall Streer lottmal The most recent index figure available as of '.'.he date 45 days before each Change Date is
called nie' 'Cnrrent indea.” §
If the index is no longer available, the Note Holder will choose :1' new index that is based upon comparable
information Tlie Note Holder will give me notice of this choice.

 

|
(C) Calcnlation of Changes § `
Bet`ore each Change Date, the Note Holder will calculate ray new interest rate ny adding Thl‘€€ and OR€
Halt` percentage point(s) { § 3. 500 %) to the Con'ent
Index. 'l`he Note Holder will then round the result of this addition to die nearej,t one- -eighth of one percentage point
(0.125 %}. Sobject to the limits stated' in Section 4{D) below this rounded arnoun will be my new interest rate until the
next Change Date. -l F _
The Note Holder will then determine the amount of the monthly payment that would be snfricient to repay the
unpaid principal that l arn e‘7 pected to owe at the Change Date in full on the Maturity Date at my new interest rate 111

substantially equal payments The result of this calculation will be the new amourt of my monthly payment.

WlULTlSTATE ADJUSTRBLE HATE RlDER - LiBOFi lNDEX - Sing|e Famll\/

Except iFLl
Pago 1 of 2 ¢M/
35 -1956008 casual newsome cases Foams, mc. - taootazi-osas
TM

lrt|t|o|s:________

 

Case 5:19-cV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 12 of 27 Page |D #:283

Loan No.. G'iliESlE-GGE
ssasssaae
(D) Lirnits on interest Rate Changas

The interest rate i arn required to pay at the first Change Date will not be greater than 3.49{} %

or less than 6.99@ %. Thereafter, my interest rate Will never be increased or decreased on any single
Change Date by more than One and O-ne Haif percentage point(s}
( 1500 %J from the rate of interest ihave been paying for the preceding six months. My interest
rate will never be greater than 13.99{) % or less than 6.9'9€} %.

(E,) Ei`fective Date of Changes
lviy new interest rate will become effective on each Change Date. l will pay the amount of my new monthly

payment beginning on the first monthly payment date after the Change Date until the amount of my monthly payment
changes again

. (F] Notice of Changm

'Ihe Note i-iolder will deliver or mail to me a notice of any changes in my interest rate and the amount of my
monthly payment before the effective date of any change "t`he notice will include information required by law to be

given me and also the title and telephone number of a person who will answer any question l may have regarding the
notice

B, TRANSEER O'F THE PROPERTY OR A BENEEICIAL E\TEREST i`i'~~.T BORROWR
Uniform Coyenant 17 of the Security instrument is amended to read as follows:

Transfer of the Property or a Beneficial interest in Borrower. If ail or any part of the Property or any interest in
it is sold or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrovver is not a natural
person) without Lender’s prior Written consent, Lender may, at its option, require immediate payment in full of all
sums secured by this Securiry instrumentl i-iowever, this option shall not be exercised by lender if exercise is
prohibited by federal law as of the date of this Security instrumentl Lender also shall not exercise this option if: {a)
Borrower causes to be submitted to Lender information required by Lender to evaluate the intended transferee as if a
new loan were being made to the transferee; and {b) Lender reasonably determines that Lender‘s security will not be
impaired by the loan assumption and that the risk of a breach of any covenant or agreement in this Security instrument
is acceptable to Lencler.

To the extent permitted by applicable law, Lender may charge a reasonable fee as a condition to Lender’s consent to
the loan assumption Lender may also require the transferee to sign an assumption agreement that is acceptable to
bender and that obligates the transferee to l;eep all the promises and agreements made in the i‘~lotc and in this Secn_rity
instrument. Borrower will continue to be obligated under the Note and this Security instrument unless Lender releases
Borrower in writing y -

if Lender exercises the option to require immediate payment in fuil, lender shall give Borro\ver notice of
acceleration 'i'he notice shall provide a period of not less than 30 days from the date the notice is delivered or mailed
"Within Which Borrower must pay all sums secured by this Security instrument if Borrower fails to pay these sums prior

to the expiration of this period, Lender may invoice any remedies permitted by this Security instrument Without hirther
notice or demand on Borrower.

BY SIGNING BELOW, Borrower acc@ts and agrees to the terms and covenants contained in dds Adjustabie Rate

 

 

 

 

Rider.
640 W ‘ m UJ\ QQ~£/ tssai) jY&/‘<@~/Q'MMW (saan
amc sr MUsPnY 1 smsa- otnnna c intrastate \J / same
(ssn} (s@an
-Borrower -Borrcwer

/
§ -‘1355009 issuer
'i'}.l

Page 2 of 2

_Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 13 of 27 Page |D #:284

 

_Ca'§§ BW-w-GOGSS-SGB-SP Documenl 2311 Ei|QC| 04/,,1,_9/1,9315’_§9_9 1_ _1 __.

h

RECGRDING EE=.'QUEST"D BY:

/ Eacc:r:§@:j m Gv`=r'iciai §311‘:3:=~<:§3, Cc>-z.m‘§. c:§`
/\,%/ 531 33?~1131‘1:”.§13©, Er*rol ..§. Hack:).a.;m, Ragarder

(_/f§ ' .@@
» 3330 §§§§ §§ §§§§§§§§§§§

HEE¢°I"D@|F VSW ?V.;I@T‘§.'§,_€_\;_ 2 : 3 § aka ha j § 34 ,
33 333 333 333 23 P§§`§ d 53 § `?
N@Wg:.@?§: Eeac::h, §C.~i§ Q'ZQM

2@5 EY‘H‘]§§$E 32 §§

§Ff?§"`§l"_§§“`

 

4 of 27 Page |D #:285

 

 

 

 

 

 

 

 

§ § r“' § § § man
PE .'=EE .RPF E|MS F":{ CP‘I E,`;? L'PV m EH FEEJ ‘H FC€L'¢\
"i ?
5 2 5
g FE|U-".'é S`l' 151 SH‘I C|T-BE| TMS `M}I D»'& CHHE EXRM

 

 

 

 

 

 

 

@@FM; 311?§@£\§ § f §IG}`§W MNT ®EE§` BEE§D {D§F TRE.TS'E'

Pm Va.lue Rece'we'i, 1155 33321'3§3361§_ co?;,oz‘aiion hereby m3 assigns and mach to

 

PREFER?£D ama :'f 3039 .., 4742 N. 2431 mm 1‘,3165
331 beneficial 1` `_-erzg;', under 1133 czz§§_:lu l`§e§i of Tmst da¢e:i lime 23, 199? exact-lied by
Er§c `_§ré[. 531-2333 333 §GE-E:£§a EC. 3333-§§ 133an 333 1332 as jeim?-. teams

   

 

Tm§tar, fcc 33 1=_'::231

'I‘mzt.ee,s'gd r-:.~cowlaa

_ ' g:j/J;F::Lé£rj-j, 021 '7!/2~‘%£/%?? , la ECOE_,, H

 

31

 

 

3
. ..,.. . \ , ,-.. n __'_______"*_
;'~"age ""'“'"" 05 Clmcml §3:326-_3 13 B;».=. 53ch of the Ccumty RchF-der or 533 E@m'§:réhmo
Couqcy, CA , desmt>mg land 31 331 coun§y 33

33332§,1)§“3§_3§§333

Tc-ge§.her With the note or notes §he:ei_a ‘=‘Bcril'sed or referred to, the §§ 3 ‘
all riv‘-‘ts accrued or is emma unc:er said Deed of Tr‘i§t. ;
=.».I.

  
  

336 J§l:~' 313 199§ 3333§33;§ -'

john Kor/g{ich

§§3§@1,§333@33:3 '
7 CAYACE.'.TY CL;§_!`§_§§H.IED ]’BY §IGNER

STATE 011 California § § §§
cower 03 Orange `“

 

 

° §§ 203§033'1~12 0311:32(3
ij PAMNER(S)
§§ AHORNEY-m-P.§.CI

 

P§-§OENTX 1 AZ 850 16

Lat §§ of '5'1‘31:‘1 B`B~S§, 315 C§t§i amf §§33::1§3 Cm§.::\msl§ga; Coaua.n&y aff S:m Ee:mrdme, Sm§e 31'1` Cailii"@mia, as 33 map
recorded im 3333 139 1”1”333.“ §§ §;.§3;=33§1 395 33333§§~3 cf l§§la§:s, 53 due office of 1533 Cmm§y R§c§m)rder M md Cammfcy.

due and to become due §he:eon wi?h interest, md

Pmlideni

by 5 1 Vic§ President

Qj muw:nwl.(s) -.§IGNENG 303 DNESELP)'IHEMSBMEB

 

g TRUSTB£@; §
g GTH§_R.-
On .J'u lV 3 l 5 1997 before mar the u_ndamignerl, a Nntary Public in end for said Cr>u_my and S:até,person.-.§l!y appeamd

 

John 320 rd ich

 

 

 

instrumeni 3m per=cn{a), cr a-;:Li:y upon be&m!€ of 3§3§¢:!2 'L‘r:e psrson{a) ac':z:§, execuisd the ir-“am:mer.t.

  

 

 

. ,.- . '§‘£“AAMA.¢W>.:%
W '37\‘-= §`mv a 3 '_-:1§ :!= '»1. _- -
"'I*S‘> ~““ n “"“E¢-: ‘"” § “€“ 7 …w §le L F .E§SEH
/,-. . g /-- j » Comm. #l . 319
g //j“Fy"/-§:/'""*’" "l? __ No‘r§.§‘r mims Oéi§=cam
///f/ , //;//"`/é//[;/“:)/__Noms;¢ Saui: \` '. Orznge \'.‘nwsy
gimmm,q- g "1, `<.»~' »- --- ' ' .L' §§y"»§mm E:piresww.s, 1531 -\
¢\__ = “' ~ "L$W`~’EF=W@W:-<m<? xi
h ./

penona!§y known 10 me for §mved 'Lo 133 ca the basis of :a£s\."`acioqr aavidenc@} 10 he i§\e pemun(a) whose mm<:{a) in(Qra) aubacribed co the within
instrument and Sc'_'u<:w§erlged §:hat hajahefthey 123qu ida aims in his/herfthair au‘€h<)z§bzeé capacit{iae), and wit by Mwberf&zaiz' uign.mwr={s) on the

 

 

 

- / / ag 0 2 .

(D) limits on interest Rate Changes
'I'he interest rate l

or less than .
Change Date by more than
( 1509 %) from the rate of intere
rate will never be greater than lB.YSli
@) Et`l`ectiye Date ol` Changes

My new interest rate w
payment beginning on the first monthly pay
changes again

(F] Notice of Changes

The Note Holder wi
monthly payment before
given me and also the titl
notice.

B, TRANSFER OF TIE PROPERTY OR A BENEFICIAL MEREH

Uniform Covenant 17 of the Security instrument is amended to read as fol

Transf`er ol` the Pr'operty or a Beneficiai

e to the transferee;

impaired by the loan assumption and that the

is acceptable to Lender. -

To the extent permitted by applicable law,
the loan assumption Lencler may also reqni
Lender and that obligates the transferee to ice
lnstrutnent. Borrower will
Botrower in writing.

It` l`_.ender exercises the
acceleration The notice shall
within which Borrower must
to the expiration of this period,
notice or demand on Borrower.

BY SIGNING BELO
Rider.

  

a Yll. -QQ

ERIC M MURPHY

1

am required to pay at the first Change i)ate
%. 'I'hereafter, my
One and line l.~i'ali‘

ill become effect
ment date after the Change

il deliver or mail to
the effective date of
e and telephone nom

information required by Len»:iier to cv

ep all the promises and agreements rr
continue to he obligated under the Note and thi

CrPl~iiol't to require immedia
PrOV.idE a Pg_\_-"_i_od n'l" unc lp

pay all sums secured by this S
lender may invoke any remedi

W, Borrower accepts and

   

sa~aaassa

ter than 8.490
le increased or dec

1
j`i
Will net be grez

interest rate wi'

%
l never t

reased on any single
percentage point(s)
months. My interest

ix

paying for
§390

st l have been

he preceding six
% or less than

%.

il
ive on each Change Date.j-i I will pay the amount of my new monthly

ilate until the amount of my monthly payment

any change The notice W
ber of a person who will a

interest rate and the amount of my
le information required by law to he
1y question I may have regarding the

_:s in my
ill incluc
hswer

_,T IN BORRGWER

lows:

l

or any part of the Property or any interest in

jr transferred and Borrower is not a natural

` 'n, requ re immediate payment in full of all

exercised by Lender if exercise is

shall not exercise this option if: (a)

aluate the intended transferee as if a

:s that Lender’s security will not be
reernenc in this Securiry instrument

 

 

and [b) Lender reasonably tietermin.
risk of a breach of any covenant or

lender may charge a reasonable fee

re the transferee to sign ani'itssutnp

a condition to lender’s consent to
ion agreement that is acceptable to
adc in the Note and in this Seeurity
y Instrument unless Lender releases

s Secnri
te payment in ftll, Len
ss than 30 days from the '
scarin Instrutnc.`nt. if Bt
by this

der shall give Borrower notice Of
te the notice is delivered or mailed
rrower fails to pay these sums prior
Security Instrument without further

va nw v

es permitted

agrees to the terms and`::ovenants contained in this Adjustable Rate

  

 

§ -1356009 leath
'\'M

 

 

 

 

 

 

,Q -
(sean jy@;'“¢@t\ <sen)
-Borrower GLENLDA C N[URPHY -Bormwcr
isen) (seal)
-Borrower -Borrower
Page 2 of 2

 

Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 16 of 27 Page |D #:287

 

 

CaSe 5'19-CV-00636-.]GB-SP Document 23a1 Filed 04/19/19 _Page 17 of 27 ` Page |D #:288

f -

Recording Requested By:
KT

U.S. Banl<-Collateral l"rocessing
PO Box 26 37
Fargo, ND 58]08-2687

 

When Reccrdeti Maii To.'

il.-S. Recm't'lings

222 ii L'ltlie C`at`t'dliti Rti. Stlile 125
St. Paul,:\/ll'~l 55117

 

 

 

 

SUBSTIT`UTION OF TRUSTEE
WHEREAS, AMER_ICAN TITLE COMPANY

is the present Trustee(s) of record under that certain Deed of 'l`rust executed on the ‘

ZBRD day of JUNE 1997 by ERlC l`vl M`i_JRl”HY AND GLENDA C MURP‘H
as Trustor to AMERICAN TITLE COMPANY 3

as Trustee{s), recorded on the 24Tl~i day of JULY 1997 as Insu'ument leo 97-2 43277

in BOOlt/Rcel at Page of Ot`ficial Records in the Oi'i'ice of the thth Recorder
of the County of SAN BERNARDINO in the State of Califomia l
AND WHEREAS._ the undersigned PREFER_RED CREDIT CORPORATION §
is/are the present holder(s) of the beneficial interest under said Deed of Trust, and do/does hereby appoint
U.S. Banlc Trust Company, Naticnal Assoclation as Trustee{s) in place and stead of said
AMER.[CAN 'l`lTLE, COMPANY under said Deed o'l` Trust; 1

 

 

NOW 'l`HER_-EFOR_E, upon recordation ot" this document the undersigned cio/does hereb
record Trustee{s) and appoint U\S. Banlc Trust Company, National Association _
as the new 'lrustee{s) who shall succeed to all the powers, duties, authority and title of the former_"l`rustee s).

y discharge the p esent

 

 

DATED this 3RD day of MARCH 2000
State of North Dakota ) . eferred Credit Corporation _
}SS \_ /"‘¢ »e-
County of Cess ) L'~_\ frady ~""ii ii :)
On this BRD day of MARCH 2000 before me, the undersigned a Notary Public in and for the
State o.i"North Dal<ota duly commissioned and swann Persenelly appeared l.ynn Bleege-H.`ust
to me known to be the Vice President of the corporation that executed the foregoing instrument,

and acknowledged the said instrument to be the free and voluntary act and deed of said eorporatidn for the uses and

purposes there-in mentioned and on oath states, authorized to execute the said instrument1 and that the seal
affixed is the corporate seal of said corporation . z

WlTNESS my hand nd official seal affixed the day and year above wri'tten.
Notary Seal
BY.' l (‘@Q j/_` h __ J\_ _¢L _¢-_ 4 4 *_

 

 

 

Co@i,ssten’a>tpire lessen at foreseen

 

 

 

 

b
L_/" 1 wang Punlle *
a outset emmkcdtpm 2005 §
rose at ssaooisczsotcccot f cmi§"°l"_“_‘&"i?" §’“l"i*§,” v v
care os/cs/oo i

 

 

 

Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 18 of 27 Page |D #:289

 

 

CaSe 5'19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 19 of 27 Page |D #:290

 

  
   

 

 

 

 

 

 

 

TSE§€§:;A;!DL%E lHeeon:|ed ln Oitlclai Hecurds, Countir et San Bernardino 9£¥§§2§§3
- ,,t._,.. _ esser restate F.;,
lancame REQUES"'EB mr 'i'§r{§:’-_-"¢:.'§Er;=;* Auditothontrnllet-' - Ee:order
ann Wrmn ascoaneo Msn. ro.~ »#:'*`"" - 519 gm aman -Fiu&
ERIC M. MUR.PHY c`.{~-
GLENDA C. M-URPHY ' . _ t a Ti'l§es: i Pages! 1
9955 MCKINLEY s'raear B““#' 2583 SBN &;‘g rees ma
mncno cUcAMoNGA, on 91730 l - l mas we
` | Dther B_GB
f …
S`pace _»’lbove °Hiis Line for Recorder’s Use Only
A.P.'N.: 0209-312-59 Order No.: 4280387

Escrow No.: GS-dllé~.f.i
GRAN'E` IEEB

THE UNDEP.sIGNED GR.¢.NTOR(s) DECLARE($) mr DoCUMENTARY TRANSFER TAx Is: CGUNTY S_
' computed on nall value of progeny conveyed, or
s v

computed on full vehicles ue of liens or encumbrances remaining at time of sale,
unincorporated area; [ ] City of RANCHO CUCAMONGA , and

FGR A VALUABLE CONSIDERATION, receipt of which is hereby a.ckno\t'ledgeti1

ER.IC M. M'URPHY r-‘¢ND GLENDA R. MURPHY(WHO ACQUIREB 'I`ITLE A.S GLEND.& C. MURPHY], AS JOINT
TENANTS

hereby GR.¢\NT(§) to ERIC M. MURPHY and _GLENBA R. M"URPEEY, Husband and Wii`e as Joint 'Fenants

the following described property in the City of RA.NCHO CUCAMGNGA, County of San Bernardino Szate of Caiifomia;
LO'I` 18 OF TRACT NO. 9835, ]IN THE CHTY OF RANCHO CUCAMONGA, AS PER MAP RECGRDED EN

BOOI{ 129 PAGES 37 `I`ROUGH 89 ENCLUSIVE OF mPS, FN THE OFE`ICE OF THE COUI\"'£`Y RECORDER OF
SAID COUNTY

il m-m ia<pg” \

ante M. MURPHY

 
  

/

 
 

_ MURPHY

  

Documem Date: Seolember 5. 2003

 

 

sure or cai_n=ormm )ss
cou'NTY oel)ilal '“~=' 1 )
oe_§f]EPrEr\;\-:s'=e. B.?_DD before mel_:;\ w r::-HQ L . t"’t’\r's“)a!=

 

 

persons appeared -=“. .<_# re_. rr‘,- crew arena +- 3 eastern _Z_ n'\\ r e;»m\r -
'?°mnelly-lmc.\mee.m:.(or proved to me on me basis of satisfactory evidence) to be t'ne person(s) whose namé(s) ‘ fare subscribed to the within instrument

and acknowledged to me that .é§]:efthey executed the same in}iésilgor‘ftheir authorized capaoin:(ies) and diaz by ‘{irei~f:heir signature{s) on the instrument
the person(s) or the entity upon chalfo which the person(s) acted executed the instrument.

WTTNESS my hand and official seal.

sig@& "'§A_QA.M rini/im g

 

 

 

This area for official nctaria! seal.

 

Mail 'l`ax Staternents to: SAME AS ABOVE or Address Noled Beiow

_r~.`,_ ,\ - -. -“.-`»` ._-;_

 

_e, ;`: `_; _..'»`d‘c'; -,'; '> t '.t

\r
§§
y\.
K’D
,.~

[5 il
"'z
ha

FJ

 

_Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 20 of 27 Page |D #:291

 

 
 

 

92

of 27 Page |D #: 2

37- JGB- SP Document 271 7._l=i,|€@| 04/19_/§7§"1§21¢_ -- 74 . _ 7__7
06

CaSe 5 19 J‘E’C`“‘\‘§P“QH 77 777 7777'==-777 r7777 777777<777

 

T`='WE P. §§le F-E§E

<:M:\-_o¢\o vega n atl£\¥iab{‘, 64 g

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77777.777)7 77
77777 77777777 777777 §§77%7777.777772777777 77777 777777 7777777
_ 777777@777 777777777 7=77777777777~777777@ 777‘777777777 77777777 ,
'-p _ 277 77- 777777777 77777. ..77.77777 77777=777777 777 7777°77
7777777777 777 72777 7777;7 7277-777 __, ~ '7®7777'777
777='.,7
7777777777 777777777777
7777777=777 77777777 777777777777
- 777'7 777777 777 7777777 777
777777777 7777777
P£ST HEV '3@ lW edf ETRM
..____"___ 7 .. - JW ' T“=EHS 7 § _ _'_ -5.
§277777777777777 7777 7777777=; 7@777,, 7777777777777 77777777777 777:;77777 77777 ' ‘“_““'“"""""
777 7 777®7777777_7@77 757 7777 7777 7777577 77 - 7 7 77 77 777
§’7,7>/@ <: 7777777777 777 777 777 §§ 1 77
77777=;7777<37777 7777. 77;7“7 77777 777777777 777 77777777777 7777777‘7 77777
\ 7 77777 77777 777777 77 77 77 7 77 7 777
' 77777 777 77 Z<E'
775©77777 77 777 77 777777 77777‘7'7§7777 777777777 '
»~___._____,_,__ __ ._7, .,.,_...7_
7 7 777777.7::7 7777M 1777 7777 77 77 77 7 77 7 777
"77777"*' 7'777 777 77 - 775
77707777 777777 77 777777777777=‘»7 7 7:777777
.7 777§77777 W 7777 727 7277 §§ 77 77 7 o 77 §;777
7_ _ k_\ 75 .... _”_q
777:777777 777:77777 777 ®7777777§777 7777.7777777
7 `7 7 - 77777.777 777/77 777777 777 77 77 77 77 7 7 717-777
\:~ §777@777 777 77 77
79777777 777;7777 777 727777777777 7 777777777‘7
M____ _._______________ gm . __M_L
77 7 777777.7777 7777 77777 777777 77 77 77 77 7 7 77777:7
_ 77"777777""`“7“777 777 777 77
AMM 7777727 777 7777777777:77 777777777 '
7 7777.777..-77 - 77777' 7777 7777 77 77 77 77 7 7 777
“7777'77777;“777 777 77 773
777777777 777777 77 MCQN7777777'7 7777777‘7
7 7777777777%% 7777 777777 7777 77 77 77 7 7 7 777
777777777777 7 ' 7777 7 77 71
-:_ -737_@7§77 777 7777777 777777@7'7 77777777
\ 7 BGEU 77§7§- 77 77777 7777 77777 777 77 77 77 7 7 777
7 777777797787 77777 777 77 777
777;0777~7'7 o= 7777 777 7777777777777'7 7777;777277
_______ -d--
7 77777777»777777'7 777777 7777 7777 77 777 77 7 7 7 77777
wm.¢s77_7 7 77

 

HEW
777777777~ 7777777 77 777777777777 7777777’7
y§ 777777777777777/ 7777 7777 777777 777 77 7 7 77 7 777
-___'_""-F*-mm..a='f
?J@M

 

 

 

77

EQG£ E€E"£’a' E°B@REUFER: GSSG~B@E§W@WER: M=QFUE‘(TE UM§§§ENAFE@€ &=£UW€€GHIEE@ £FSEEE F=P£WUE@JP&§W” $="@G~=SVGHER

 

7777777:777777777.77777777777 7777777777777@/777777@777777, wm 7777?7777777“7‘37 7-£@777.§@§;@777777777,.; 772777®77

.Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 22 of 27 Page |D #:293

7777~7777'7 -@ 7

.Case 5.'19:CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 23 of 27 Page |D #:29_4

Recordad |n foiciai Heccrds, Cnunb,i ut San Bernardlno 01!22!2005

tie meet trustees §§35 *”‘“

HKW Auuimricnntruuer- BesurdBF

t j c swann neil
,.r

Dgg#; ZUUS_UBTQQBQ Titles: 1 F'ages: 1

ll!Hlll|i\||l|l|i|ii|E\Hli(!||?|\iiili »._

Space above for Recorder's use
MERS MIN#: 100194410001251425 PHONE#: I_ESSS 57

… HL n minniiiiiinirllimnltii+

SUBSTITUTIGN OF TRUSTEE
WHIER_EAS, ERIC M. MT_R_PHY AND GLENDA R. MURPHY, HUSBAND AND WIFE AS JOINT
TENANTS ss ’I`rustor, and MORTGAGE ELECTRONIC REGISTRATION SYSTEMS NOMU\EEE FOR
FREMON'I` INVEST}H}NT & LOAN, as the Origi_nnl Beneicisry under a Deed of Trust, dated
SEPTEMBER 05, 2003 end recorded SEPTEMBER lS, 2003 ns Instrlrment Ne. 20030591900, in Beok No.
-, at Pnge No. --, of oioial records ofSAN BERNA_RD]NO county, Stnte of CA.L]IFORNIA.
WHER_EAS, the undersigned desires to substitute a Trustee under said Deed of 'l`rust in the place and stead of
FREMONT GENERAL CREDIT CORP.. NOW TI-IEREFORE, the undersigned hereby Suhstitutes TICOR
TITLE H\”SURANCE CO].'»BJA.NY, 250 COI§II'\/IERCE, ZND FLOOR ER_VENE, CA 92502,, as Trustee under
Said Deed ofTruSt.
Dnted; OCTOBER 21, 2005
Beneieinry:

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMI]‘»EE FOR FREMONT

MWLW w
By; v¢Q//;.,Q jo W ,[:_,>

Elizabeth(§]§ion, Assistent Vice Pr‘eside&r'irf

   
  
 

Recording Requested By:
AM:ERICAN DOCUI\{ENT SERVICES ENC.

And Wiien Recorded Mail 'I`o:
American Dccurnent Services, Inc.
250 COMMERCE, ZND FLOOR
IRVH'\‘E, CA 92602

 

 

 

 

 

Stnte of CALIFORNIA }
Connl‘y of ORANGE } ss.

On NOVER{BER 07, 2005 , before me, Sylwia I}repnlski, personally appeared Elizabeth Stetson, Assistnnt
“v'ice President personain known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies) and that by his/her/their signature{s) on the instrument
the person(s), or the entityl upon behalf of which the person(s) acted, executed the instrument

Witn myh ohicialseal.

(No&;iy Nzime]: Sylm`a Drnpnlskj

_ oFFlc:lAL sEAL §§
SYLWt/~\ DRAPAL_SKI m
` NoTAsY PusLlc-cALlFoRN:Ag-;
" ooMM.No.isoAsBc> '_
oRANGE CooNTY
MY comm.ExP.AuG.i.zoos E

 

 

Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 24 of 27 Page |D #:295

 

 

Case5:19-eV-00636:JGB-SP Document 23-1 Filed 04/19/19 Page 25 of 27 Page |D #:296

/:/ OCT 92 E@@E 11=25 Fe rinei_rrv NQTL_ TIT._F M,=,w,`,, ,.,` .,i________ ` _ "

L ~ `
FjdEEE§ENFSEWSrI;EFE-n§[l;c[i]al newman in animal Renarns, county of San Bemardlno iiif`ll]iZDDB

§ceeorne eeoues'ren en §_,AHR\{ WALKER rizzo AM -

r Fide|iti¢ NationalTi'de Cnmpanv Aus.iitoriconlroi|er - Recerder
Esuow No.: DS-?GB§BAB-DH

mate NU.: CAINLK]MU-GBQS-GDDF-

,.

 

i nan nw 685 Fideiilyl$ante Ana

§ ‘;';'.";E¥§';,a°°‘;‘;“§§§§m'“m note 2006-%33037 T=\r-== 1 Paes'- 2
l Glenda R. Murphy and rees s.ee

g Eric M. Murph\,r ra,¢p_=. a.ee

5 Ram:ho Cucamonga, CA 91739 …

 

 

 

 

APN: 0205-312-59 SFACE move THIS uNE roe woman use

3 Q/ 69930 tanner assn
The undersigned glantar(s} declare{s) W@ WNHZUAW
Beeumentary transfer tax is $ g City Transfer Tax is

[ ] computed on full value of property i:on\reyr_\i:lr or
[ ] computed nn full value less value cf liens or encumbrances remaining et time of sale,
[ ] Unin:nr'porated Areaj¢ Uty cf Rancho Cucarnonga,

"This conveyance changes die m'aim=.r in which tide is helr.¢, grantur{s} and gmni:ee{s) remain the same
and continue to hold the same proportionate interest R &'i' 11925."

FDR A VAUJABLE €ENSIDERATION, receipt of which is hereby adcnnwlie'lged, Eric i~'|. Murphy and Giende
R. Murphy, husband and wife

hereby GRA\!T(S) w Glenda R. Murphy and Eric M‘ Murphy, wih and husband as _'|oint Tenants

the following described reel progeny in the City of Raneho €ucamenga, Cnurny rif San Bemaru'lnn, State of
&Iifnmia:

SEE EXHIBIT"A‘ ATTACHED HERETD AND MADE A PART HEREOF

j men omerzl 1005 v ` i,¢i-A;/ … '- mud j@@:(§

mrs or aurora ) eric uf nurpny

  
 
    

n

 

   

 

Gl§£é R.Murpny U §
ge ' ".`»,, \(`:ii£lrid@
persona|iyknowntu

 
    

l‘ . 3 ,
me(orprov to Eol'f}d'rebasisof`

Stlsi'ac!nry eviden::e) to be the persan(s) whose
name{s`j is/are subscribed to the within instrument and
accumuladge:l to me that he!shel'they executed the same
in his/hen'n'leir authorized -pacity(ies), and that by
his/her/U\eir signature{s) on the instrument die
person(s], or the entity upon behalf of which the
person(s) acted, executed the instrumen:.

 

 

       
 

mm L. ameron §
Comrnlssion # 1532?&3
Noton,r Fubllc - Celliomia
l l.os Angeles County ;

w My Comm. Ezplres Dec 9. 2008"

     

MAIL TA! TEM S DI ECTE I'~BU
FD-llE (P.ev ?;'ES) GF.ANT DEED
[g-'Bm£i.](D'!~GE]

   

 

_Case 5:19-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 26 of 27 Page |D #:297

 

Case 5:19`-CV-00636-.]GB-SP Document 23-1 Filed 04/19/19 Page 27 of 27 Pa©e |D #:298 °

n

ida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resnrded in Dillclal Renn:'ds, Eeunty ot San Eernard|no ?i[i?.r’iii‘i@
..~. .. 7 8200 £lt\ii
§§ ¢- _s q l ~ ' l _ ` LAREY WALKEB ncr
. `G`@FDM REMSFJW@W ";:"“" ' ` Auditorlcontroller - Hocorder
host sessions nos counselor ` ' '
ddednsoouwnnon cuts ' . . ssi rust nmerican
APN # 0209=312-59 F_
lens act n =- nations trier i too
When recorded mail to; l q :BEB 1;'::
American Horne l\/iortgage Servicing, |nc. ` D:;:,E. a:e@
P.o. sex 631730 il fm

 

 

 

 

 

 

 

 

lwrng,rx races-1730 LD{[/P{<, § ©Y
l lr V Space above this line for recorders use

M&H# CA¢‘iU-EBQBZ Loari '# ending With: 8362
illiERS # 0000242000‘54613439

Assignrnent of Deed ot Trust

For yalue received the undersigned corporation hereby orants, assigns, and transfers to U.S.
Bani< National Assoeiation, as 'i’rustee for MAST]R Acliustahle Rate llitortgages "i`rulst 2007-
't, il!iortgage Pass-Through Certificates, Series 2007-1 all beneficial interest under that certain
Deed of Trust dated 09123/2006 executed by Glenda R. l\ilurphy and Erio illi Niurphy, wife and
ll-iusbarld as Joint Tenants, as Trustor(s} to LSi Diyision, as 'i'rustee and recorded as
instrument No, 2006~0688088 on 110/10)'200@, of Otf:oia| Records, in the office of the County
Reoorder of San Bernardino County, C,A commonly referred to as 9965 ilflci'€inley Street,
Rar:cho Cucarnonga, CA 91?30 end legally describing land therein as:

i.o't iS'oi iract No. QOBEl.as per map recorded in hook 129 Pe-§es 87 through 89
inclusive of Maps. in the cities of the County oecorder ot said Couoty.

together with the Prcmissory i\lote secured by said Deed of Trust and also all rights accrued or to
accrue under said Deed of Trust.

oatec: rita 26 zero

iviortgage Electronio Registration Systems,
inc as nominee for An'terican Erokers
Conduh

 

       

State of Floridn )
“"““_‘_~_ }ss
Courlty of Du‘rei )
On,$S/ZO (date) before me. il- FVE"?W (lnsert name_ of l\lotary Pubiio and Tit|e)
the nds/signed Notary Public1 pers na|ly appeared `»P"i' '-`-`- " i‘j"-_‘tho proved to me on the

basis of satisfactory evidence to be the person(s) Whose neme{s) oh/areubried to the within instrument
and acknowledged to me the he/she/they executed the same in his/her/their authorized capacity(ies), and

that by his/herltheir signature(s) on the instrument the person(s), or the entity upon behalf ot which the
person(s) acted, executed the instrument

l certify under FlEl\lAl.TY of PERJURY under the tours of the State of

Florida that the foregoing paragraph is true and correctl

Brenda L. Frazier
canaan ,.,..MQ%. adm seal npdes APR.S@,QGH

W|TNESS my hand and official seal NOTARY PUBLIC-STATE tJF FLORIDA
§ §Ccrnmission #DDSBSG‘li
Name: &'7: g ge MGQJ ]li)NDl-ID'l`HRUA`l`l.ANT[CBDNDLi*iG CO,,LNC‘

Notery Cornmission Expiration: ¢yi§,§.gw_g

